Urgent aid to Haiti (debate)
The next item is the Commission statement on urgent aid to Haiti.
Member of the Commission. - Mr President, the Commission is deeply concerned by the deterioration of the cholera situation in Haiti.
The number of casualties among the hospitalised cases is increasing sharply day by day. The number of people admitted to hospitals comes to more than 20 000. At the end of last week, more than 1 100 people had already lost their lives. But it is feared that these figures are severely underestimated. The fatality rate is very high and shows that people arrive too late at health centres.
Cholera treatment is simple, but early access to treatment is key to limiting fatalities. Treating cholera patients also requires considerable human resources. The Haitian public health system is now seriously overstretched, despite substantial support from the international community.
Médecins sans Frontières, as one of the front-line medical actors, is calling on all groups and agencies present in Haiti to step up the size and speed of their efforts.
The whole country is now affected. The epidemic is spreading at an alarming rate in the capital, Port-au-Prince. Slums such as Cité Soleil are especially prone to contagion due to very bad hygiene conditions and poor access to clean water.
We are focusing on saving lives through prompt treatment of those affected, increasing access to clean water, promoting better hygiene behaviour and supporting epidemiological surveillance in order to know where and how the epidemic is evolving.
The Commission has reinforced its humanitarian presence with relevant medical expertise and mobilised funds - EUR 12 million - to support partners in Haiti.
The European mechanism for civil protection has also been activated through the Monitoring and Information centre of the European Commission and has already cofinanced the transport of in-kind assistance provided by France.
Another offer from Austria has just entered the pipeline. An EU civil protection and technical support team with Member States' experts is to be deployed early this week. Experts from the European Centre for Disease Prevention and Control have been deployed by DG SANCO to assess the best way to reinforce epidemiological surveillance in Haiti, and further cooperation is under consideration.
After the recent incidents related to civil unrest in Cap Haitien and Port-au-Prince, we are following closely the security situation with our partners and the relevant UN agencies, particularly ahead of the presidential elections of 28 November.
The Commission was in touch with the UN Under-Secretary General for Humanitarian Affairs and Emergency Relief Coordination, Baroness Amos. We fully support her in stressing the importance of allowing national and international aid workers to continue lifesaving activities without disruption.
Considering the serious and rapid deterioration of the cholera situation, further contributions are urgently required to fill gaps in health, water, sanitation, hygiene and logistics. Priorities include medical personnel and other personnel specialised in water, sanitation and hygiene, as well as medical supplies, beds, water purification units and tablets. The Commission is therefore in contact with the Belgian Presidency and the Member States to encourage further EU support to help Haiti at this very critical and difficult time. EU support can be channelled through the EU Civil Protection Mechanism.
The endless efforts of Haitian and international aid workers to meet the current challenges on the ground are commendable, but it is clear that the sheer scale of the crisis requires even more assets and resources. We are therefore now working hard on stepping up our emergency response together with our partners, but difficult times are certainly ahead, due to the rapidly evolving situation.
The continued solidarity of the international community with the Haitian people remains absolutely essential. This is why I call upon you all to do your utmost to scale up the support of the Member States in order to avoid a major humanitarian disaster.
Mr President, Mrs Damanaki, ladies and gentlemen, the cholera epidemic has already claimed more than 1 200 lives, and more than 52 000 people are infected. Thus, in spite of the strong presence of international organisations in Haiti, the situation is deteriorating daily, and the epidemic could infect some 400 000 people in the next few months.
I am, of course, delighted at the EUR 12 million released by the European Commission, and I support Mrs Georgieva's appeal to the Member States to provide aid in kind so that water can be purified, and to supply equipment. Providing drinking water and toilet facilities is the only way to reduce the number of people infected.
One of the priority actions is to reassure the population frightened by this disease, which is unknown in the country. Communicating with the populations is essential in order to provide information about the disease and to avert it, but also to prevent internal violence from spreading, especially since the country is in the middle of elections.
This new crisis has once again highlighted the inability of the Haitian authorities and of the health system to cope with this crisis. The country has suffered numerous disasters for years. The earthquake in Haiti demonstrated the almost total incompetence of the local authorities. Following the earthquake, there was genuine political will to reconstruct Haiti differently, and there were many promises of donations. Almost a year later, reconstruction has hardly begun, and those involved in development are pessimistic. The European Commission must act as a driver in the reconstruction process so that Haiti finally emerges from this chaos.
Mr President, I welcome once again the swiftness of the European Union's humanitarian intervention. However, at the same time, I believe that our efforts in this country must focus on building a minimum operational state structure at a time when the state of Haiti is just a sham. It is failing to fulfil its basic duties such as organising refugee camps, maintaining order and providing hygienic conditions and drinking water. This vulnerability has facilitated the rapid spread of disease and the death of more than 1 200 people.
Haiti needs a state which can do something for its poor. Three out of four Haitians are surviving on less than USD 2 a day. More than 1.5 million citizens are living in refugee camps, posing a serious source of risk to public health and safety.
I believe that the Haitian state's weakness is now the main risk factor. Its lack of authority means that the population's discontent is being targeted at UN forces. Indeed, NGOs risk no longer being able to accomplish their mission. This is why the elections on 28 November are vital and must not be postponed, despite calls from some quarters.
Mr President, of course there are co-factors that have undoubtedly encouraged the spread of cholera in Haiti. This is certainly not an answer, but it is an explanation. The answer to this scourge must be twofold.
For the moment, the aid workers on the ground have confirmed to us that soap, substances to make the water fit to drink, and proper hygiene education are needed. Preparations are being made in the present situation for the long term as well. In a country in which everything is still to be done or redone, reconstruction is necessary after the earthquake, and priority must be given to building infrastructure that is designed to improve both individual and collective hygiene.
I hope that, eight months after the New York conference on the reconstruction of Haiti, it will no longer be possible to cite a lack of funds as an excuse for the little progress recorded to date, given that all the speakers agreed that the humanitarian phase must continue for many months yet. It will also be necessary to name those responsible for the slow progress without too much beating about the bush.
on behalf of the Verts/ALE Group. - Mr President, we see in Haiti one of the hugest humanitarian aid operations ever. We have to make sure that we do not lose the battle against this catastrophe and that we manage to get results and help Haitians to build their future.
Apart from being an individual disaster for millions of people, a failure would also be a backlash for the international community's effort and capacity to conduct a joint effort in humanitarian aid. I believe that we have to put all our experience, all the lessons we have learnt in Haiti and elsewhere, and also enough money, into the pot. Therefore, I very much welcome the Commission's announcement that it will put an additional EUR 12 million into the fight against cholera.
We have to make sure that this support reaches Haiti immediately, that it arrives in full and not just in part, and that we support the right initiatives in order to make it effective. We also have to make sure that we do not neglect the efforts for the earthquake reconstruction because, without that, fighting disease will be impossible.
I have two questions to the Commission. Firstly, I would like to know whether the pledged money has arrived - the money that was promised - and whether it was disbursed and absorbed. Secondly, I would like to know what you think about postponing the elections, because that is again on the agenda.
The Haitian revolution has never managed to enter the history books. Let us hope that the difficult time in Haiti at the moment will enter the history books as the starting point for preparing a better future for all Haitians. I hope it can also be mentioned that the EU played a very positive role in this.
on behalf of the ECR Group. - Mr President, two months ago, I co-chaired the delegation under the ACP to Haiti and this was probably one of the greatest and most moving experiences of my life. First, there are tremendously dedicated people there doing the work to try to help the Haitians, and second, the Haitian people are a very proud people and we should recognise that at the beginning of this debate.
But we were told by the President and the Prime Minister how lucky the Haitians were that they had good sanitation and that they had no disease - and the sad thing now is that disease has hit them. This is not a terribly hard disease to cure. But you have got to be there to see the conditions under which the aid workers are working and when you talk about a health service, I am sorry, Mr President, Haiti does not have a health service like the rest of us and you know it: they are dependent on Médecins Sans Frontières, the British Red Cross and many other organisations from all around the world.
As far as the election is concerned, it is true that Haiti does not need an election at this moment. But until they get a President and a Prime Minister who can lead them, they will have no chance of moving forward. I want to commend - because when I was there I saw it for myself - the brilliant men and women of the European Commission Office, under terrible circumstances, trying to keep a European presence in Port-au-Prince, and they have done a fantastic job.
Mr President, I would first of all like to thank all my fellow Members, and especially the Conference of Presidents, for having agreed to this debate on Haiti, proposed by my group. It was an emergency.
Last January, after the earthquake, the international community rallied round strongly in support of Haiti. However, it seems that there was a gap, not to say a gulf, between the promises made and the aid that in fact arrived on the ground. Last March, Baroness Ashton made a commitment, on behalf of the European Union, to provide aid worth EUR 1.235 billion to help the people of Haiti to build a better future.
Since last July, the NGOs and, in particular, MSF, Commissioner, have been sounding the alarm and reporting the pathogenic living conditions endured by hundreds of thousands of people. The situation has scarcely changed since then, yet people are amazed that the cholera epidemic is spreading very fast, and the international community is again beginning to feel pity. There have already been more than a thousand deaths, and the number of people affected is increasing all the time, even though specialists say that the measures to prevent the disease from proving fatal are relatively simple to take. However, health workers have little training in this disease, and there are problems in getting basic healthcare products to where they are needed.
Under such circumstances, how can one fail to understand why riots have taken place? The Haitian population feels quite helpless. It is difficult for it to go on having confidence in the international community. My questions will therefore be simple, Commissioner:
Where exactly is all the aid that the European Union promised to Haiti, and not just the humanitarian aid?
If it had arrived sooner, do you not think that this further tragedy could have been avoided?
How is it that, once again, international conferences seem to have resulted only in unkept promises?
Why are President Préval's efforts to turn MINUSTAH into support for reconstruction not meeting with any response?
Finally, the Haitian population wants the elections to take place, but under what conditions will they take place and what sort of support will the European Union provide?
(IT) Mr President, ladies and gentlemen, despite all the warnings which were made against neglecting the future of Haiti following the earthquake in January, the news in recent days seems to show that the island has been abandoned by the international community at the most critical moment, that of reconstruction.
Indeed, cholera, something which few people in Haiti know about and which is ultimately given a mystic, religious significance, is now spreading. The United Nations peacekeepers have been accused of spreading this contagion. It took just one Nepalese soldier on the island to become infected for hundreds of people, women and children, to besiege the general headquarters of the peace force. Humanitarian workers have also felt threatened and many are leaving the country.
The tension is extremely high, and much of the rubble caused by the very violent earthquake of 12 January remains on the streets and in the town squares. We have heard that there is not enough water and that it is therefore impossible for people to wash and to protect themselves against infection.
The vibrio is spreading rapidly, and the number of dead is rising exponentially. The figures have already been given, but I want to repeat them: to date, there have been 1 130 victims, and the number of hospital admissions has risen to more than 18 000 in one month. However, there are thousands of others who report symptoms of infection every day.
The international community cannot delay any longer. A solution must be found immediately, otherwise any further infection will remain forever on our conscience.
Mr President, I would like to start by congratulating Commissioner Georgieva on the effective coordination work that she has undertaken and indeed the discussions that she is having with Baroness Amos at the UN.
The easiest and cheapest thing for this House to do now is to criticise. I would like us to be positive and place the pressure where it needs to be. I say this to all Members of this House. We need to put pressure on our own Member States to bring forward more aid, and more aid in kind. If you look at the list of countries, these are countries - such as Spain, Ireland, Italy, France, Austria, Hungary - currently facing grave economic situations, yet they have dug deep. Therefore, I urge each and every one of us to contact our own governments and ask them to commit. If there are questions as to whether aid is getting through or not, let us build the capacity to get the aid through.
Finally, I should like to thank the Commissioner and congratulate her on the commitment of the extra EUR 12 million. The great tragedy is the earthquake. The even greater tragedy now is this cholera epidemic.
(IT) Mr President, Commissioner, ladies and gentlemen, first the epicentre of a terrible earthquake, in precisely the poorest and worst-governed area in the American hemisphere, and now cholera in the country which receives one of the highest amounts of per capita international aid. What a contradiction! It is not just a terrible combination of bad luck: in Haiti, in the streets crowded with children and tents crammed in amongst the rubbish, no one knows where to begin.
The local political class is often greedy and focused on power games rather than taking control of the reconstruction efforts, and the bureaucratic machine, decimated by the earthquake, has a weak administrative culture and, in some cases, has even obstructed the distribution of aid. There are many, often badly run, international organisations and, in fact, they have failed to protect the population.
Visiting the country with the European Parliament delegation in June, the concentration of abandoned fields, rubble which had not been removed and rubbish already gave a clear indication of how bad the situation could become. Now cholera is here.
The Commission and the Directorate-General for Humanitarian Aid and Civil Protection (ECHO) have so far done what was required, but they must now redouble their efforts. My feeling is that now, as well as strong recovery action, Haiti needs greater protection at the international political level.
Mr President, this is a tragedy that does not bear talking about. When the disaster struck in January last year, the international community descended on Haiti with great fanfare. Military helicopters came to lift heavy pieces of masonry that had fallen down. They have all gone. They suddenly left. Those pieces of masonry are blocking roads and there is no access, and the road network has broken down. Commissioner Georgieva has been trying hard to coordinate the activities.
Why did this happen? Why did all those people - including Secretary of State Clinton, who suddenly turned up there in January - suddenly disappear? Why is the United Nations now being asked to disappear? When are they going to ask the EU to disappear? This is ridiculous. We need the international community back there at the level at which it was working, and should let ordinary Haitians be depoliticised from this nonsense going on in the capital.
(SK) Mr President, Commissioner, I would like to thank you for the report you have presented to us on the current situation in Haiti. The outbreak of another epidemic in Haiti was to be expected. Since the start of the year, and since the earthquake, we have been working hard, but the work has not advanced as quickly as we hoped. We have spoken often about the situation prevailing in Haiti before the earthquake.
It would certainly have helped us if Haiti had been a functioning state, but it is not, and nor will it be for a long time yet. There is much ground to be covered. There is now a need for urgent action, as we are risking further epidemics and further violence.
Commissioner, there is a real need to bring the best health experts together in Brussels, and to draw up a strategic aid plan for Haiti. The situation must be resolved in the areas of security, finance and especially health.
(EL) Commissioner, I, too, should like to start by congratulating you on your outstanding work in the case of Haiti and for everything you have done in Pakistan. We know that you will be present at every emergency.
This truly was a monumental disaster. We are talking about over 1 000 dead and 15 000 sick and the numbers keep rising. The needs are immense and we can see that the money at your disposal is not enough. It is becoming increasingly clear that we really do need new financing instruments; perhaps - and obviously first of all - a transaction tax. We need other financing mechanisms that can support our efforts to cope with increasing humanitarian needs.
We should also consider what we can do to prevent the transmission of diseases from people working for the UN from happening again.
(NL) Mr President, this afternoon, I received the latest information from a Dutch aid agency which has had a presence in Haiti for many years, and that information actually confirms the sombre, but realistic, picture that the Commission has described. At the same time, the Dutch aid agency have told me that they have put their trust in Europe, in particular, as a major donor. What is it then that they are relying on us to do? Well, although a huge amount was pledged at the international donor conference, only a fraction of it has been received. Now the United Nations has requested additional funding, but a large part of the money that has been pledged has not yet been received. I hope, therefore, that the European Union will take the lead in ensuring that the money really comes through because the situation in Haiti is distressing. Of course, prevention and clean drinking water are the priorities. I hope that the European Union will take the initiative to ensure good water supplies for Haiti. Experts, the digging of water wells, clean drinking water and also medical care are particularly important. All of these are in short supply. I appeal to the Netherlands, but also to the European institutions, to ensure that they actually come to Haiti's aid immediately in this acute emergency.
(ES) Mr President, Commissioner Damanaki, first of all, I should like to congratulate the Commission for the efforts carried out in Haiti.
However, the situation requires an urgent and much stronger response. We need more resources and a greater international commitment, despite the difficulties involved in mobilising funds in the current economic context. It cannot be that funds are available for some problems but not for this humanitarian situation.
We have a number of health and humanitarian priorities: to inform the population about a specific disease, obtain tents, improve sanitation in all areas and provide access to clean water. All these tasks are urgent and we need a great effort on the part of the Commission and all the Member States.
(FI) Mr President, I wish to thank Commissioner Georgieva for the work that the Commission has done. It is very important that the European Union has a very strong and visible role to play in Haiti. However, this is about our fellow human beings, our fellow creatures. We also have a responsibility for them, as they have been the victims of an unparalleled catastrophe: first an earthquake and now a cholera epidemic.
It is important that when we send money and aid there, it gets to its destination quickly. Many Christian aid organisations have been doing a good job there, and it appears that they also have effective channels for delivering aid promptly to those in need of it. In this respect, I hope that the Commission can also make use of the recognised humanitarian and Christian organisations that are doing such good work there. This way, it will be possible to get the aid to its destination and achieve the best possible result.
Member of the Commission. - Mr President, thank you all for your engagement and discussion on a topic that is, unfortunately, going to be with us for quite some time to come. This is not an easy crisis to resolve.
We have had some estimates about the scale of the problem over the coming months - including from our own experts - and I agree very much with those who said we need to deploy expertise from the European Centre for Disaster Control in Haiti. The estimates are that somewhere between half a million and 720 000 people will be infected before this wave of epidemics is over.
The Pan American Health Organisation estimate of 400 000 is a little lower but of the same order of magnitude. So we will have to mobilise. I agree with each and every one of you who spoke about immediate mobilisation and the need to help right now.
Let me make four points. The first is how we can best help. This is a time when we have to deploy true partner organisations and immediately give them the resources to act. We also have to call on the Member States to provide in-kind assistance. Since Thursday, when I addressed the Member States, we have been seeing support coming through, but more is needed in terms of healthcare professionals, water purification tablets and support for an awareness campaign, because - as many here have said - there is widespread misunderstanding of what this disease is and how it can best be treated. As a result, people die unnecessarily because they are scared to go to treatment centres: they are afraid of catching the disease there rather than being treated for it.
Secondly, a number of speakers have talked about the pledged money and what is happening with reconstruction in Haiti. The pledge made by the Commission has been honoured. The Commission committed EUR 460 million and is delivering according to the timetable which it announced, and the High Representative and Vice-President, Cathy Ashton, and Commissioner Piebalgs are about to take stock with Member States on where we stand with the money we have promised to provide. I can assure you that this is going to be taken very seriously, because the reputation of the international community is at stake at a very difficult time.
However - and this is my third point, which is a very important one - there is a limit to the absorptive capacity in Haiti, which I believe I talked about with some of you. When I first arrived in Haiti, I thought that, terrible as this disaster was, it was not Haiti's worst problem. Haiti's biggest problem was the many decades of lack of development and the absence of a functional state which, among other things, also means the absence of a functional health service.
I saw people in camps queuing in front of a doctor, not because they were sick, but because they had never seen a doctor in their lives and were taking advantage of a health service being offered in the camps.
This total lack of the skills and capabilities of a functional state creates problems that are making this epidemic worse. We are still struggling to get the government to authorise space for the disposal of dead bodies - without which the epidemics can, of course, spread further - and to dislodge latrines so that sanitation can improve. So I cannot stress strongly enough how critical it is for us to understand that Haiti's problems are not easy to resolve, because at the heart of this problem is these decades of lack of development and the absence of a functional state.
A question was asked about the elections and whether they should still be held. The Haitian authorities prefer to stick to the timetable. It is difficult for me to give an answer. I have not yet been to Haiti, but my feeling is that cancelling or postponing the elections might actually destabilise a very difficult situation. There may be something to be gained by holding the elections but, as I have said, this is based on what I have heard, not on what I have seen.
My fourth point concerns engagement. You called for the Commission to be very directly engaged: we are, and will continue to be so. Baroness Ashton will very probably be in Haiti tomorrow, and I am planning to go myself because at this point, mobilisation, good coordination and, frankly, also giving hope to people there, and to our own staff, are important. Our own people are struggling with a very difficult situation: they are in places where the Haitian health officials become scared by the epidemic and just leave, and they then have to handle a massive increase in cases.
What we need to do now is to make sure that we retain a calm presence and try to steer the course for people which gives them the most hope. One Member spoke about the Haitian people being very resilient. They are, and they deserve all our help at this very difficult time.
The debate is closed.